EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into as of the
28th day of January, 2019, but effective as of January 1, 2019 (the “Effective
Date”), by and between Winston L. Black III (the “Employee”) and SWK Holdings
Corporation, a Delaware corporation (the “Company”).  The Company and the
Employee are collectively referred to as the Parties and each as a Party.

 

RECITALS

 

WHEREAS, the Employee is currently employed as the Company’s Chief Executive
Officer (the “CEO”);

 

WHEREAS, Company desires to continue to employ the Employee as, and the Employee
desires to remain, the CEO; and

 

WHEREAS, the Company and the Employee desire to enter into this Agreement as to
the terms of the Employee’s employment with the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby expressly acknowledged, the Parties agree as follows:

 

1.                  Employment and Duties.

(a)              General.  Subject to the terms and conditions of this
Agreement, the Employee shall serve as CEO of the Company, reporting to the
Company’s Board of Directors (the “Board”).  The Employee shall have such
duties, responsibilities and reporting obligations as the Board may from time to
time establish.  The Employee’s principal place of employment shall be Dallas,
Texas, subject to such travel as the performance of the Employee’s duties and
the business of the Company may require.  The Employee shall be appointed as a
member of the Board not later than the Company’s 2019 annual meeting of
shareholders.

(b)             Exclusive Services.  The Employee shall devote his full business
working time to the performance of the Employee’s duties for so long as the
Employee is employed by the Company and the Employee shall use his best efforts
to promote and serve the interests of the Company.  Further, the Employee shall
not, directly or indirectly, render material services to any other person or
organization without the consent of the Board or otherwise engage in activities
that would either (i) interfere significantly with the performance of the
Employee’s duties owed to the Company under this Agreement or otherwise or (ii)
involve either a conflict of interest, or activities competitive, with either
the Company or any other member of the Company Group (as defined in Section
5(a)(i) below).

 

  1 

 

2.                  Term.  The Employee’s employment pursuant to this Agreement
shall commence on the Effective Date and shall terminate upon the earlier to
occur of (a) the Employee’s termination of employment pursuant to Section 4 of
this Agreement or (b) December 31, 2021 (the “Term”).  

3.                  Compensation and Other Benefits.  Subject to the provisions
of this Agreement, the Company shall pay and provide the following compensation
and other benefits to the Employee during the Term as compensation for services
rendered hereunder:

(a)              Base Salary.  The Company shall pay to the Employee an annual
salary (the “Base Salary”) at the rate of $275,000 per annum for the period
commencing on January 1, 2019, and ending on December 31, 2021, payable in
substantially equal installments at such intervals as may be determined by the
Company in accordance with its ordinary payroll practices as established from
time to time. The Employee’s Base Salary shall increase three percent (3%)
effective the first full payroll cycle in each of 2020 and 2021.

(b)             Bonus.

(i)               Employee shall be eligible to participate in the bonus pool
described in Exhibit A attached to this Agreement.

(ii)             Any bonus pursuant to Section 3(b) that is otherwise payable,
shall be paid on the earlier of (1) March 31 following the end of the fiscal
year upon which such bonus was calculated and (2) the date that is two weeks
after the completion of the Company’s audited financial statements for such
fiscal year; provided that, in no event shall such bonus be paid earlier than
thirty (30) days prior to the March 31 date described herein.  The payment of
such bonus is subject to the Employee’s continued employment with the Company at
the time of payment of the bonus, unless (x) the Employee is employed by the
Company as of the last date of the period during which the achievement of the
bonus is measured and (y) prior to the payment of such bonus either (I) the
Employee’s employment with the Company is terminated due to death or Disability
(as defined in Section 4(a) below), by the Employee for Good Reason (as defined
in Section 4(b)(iv) below), by the Company without Cause (as defined in
Section 4(b)(iii) below), or due to the expiration of the Term; or (II) the
Employee is still employed by the Company (but not subject to this Agreement)
and the Employee has not breached any obligations or duties owed to the Company.





  2 

 

(iii)           The Employee shall have the right to elect to receive up to 50%
of his bonus (the “Stock Bonus Portion”) in fully vested shares of the Company’s
common stock, subject to the reasonable approval of the Company to insure its
ability to maintain its net operating loss carryforwards. The number of fully
vested shares the Employee shall receive following such election shall be equal
to the Stock Bonus Portion divided by the Fair Market Value (as defined below)
of the Company’s common stock as of the date of such election, with fractional
shares rounded up to the nearest whole share. The “Fair Market Value” of the
Company’s common stock shall mean the average of the closing prices thereof on
the primary securities exchange on which such shares may at the time be listed,
or if there have been no sales on such exchange on any day, the average of the
highest bid and lowest asked prices on such exchange at the end of trading on
such day, or if on any day such shares are not so listed, the average of the
highest bid and lowest asked prices on such day in the domestic over-the-counter
market as reported by the OTC Markets, or any similar successor organization, in
each such case averaged over a period of 10 consecutive business days ending on
the business day prior to the date as of which the Fair Market Value is being
determined. If at any time the shares are not listed on any securities exchange
or quoted in the over-the-counter market, the Fair Market Value thereof shall be
equal to the fair value thereof as of the date of valuation as determined by the
Board, in the Board’s sole discretion.

(c)              Benefit Plans.  The Employee shall be eligible to participate
in all employee benefit plans, programs and policies of the Company as are
generally available to employees of the Company in accordance with the terms and
conditions of such plans, programs and policies, as may be amended from time to
time.

(d)             Expenses.  The Company shall reimburse the Employee for
reasonable travel and other business-related expenses incurred by him in the
fulfillment of his duties hereunder upon presentation of written documentation
thereof, in accordance with the business expense reimbursement policies and
procedures of the Company as in effect from time to time.

(e)              Option and Restricted Stock Grants.  On the date hereof, the
Company and the Employee shall enter into amendments to his existing stock
option agreements, and a restricted stock award agreement, each in the form
previously approved by the Company and the Employee.



  3 

 

(f)               Retirement Plans.  The Company shall implement a defined
contribution retirement plan for the benefit of all employees on such terms as
determined by the Compensation Committee. Employee shall be eligible to
participate in such plan in accordance with the terms and conditions of such
plan, as may be amended from time to time. The Company shall match the
Employee’s contributions to such plan dollar for dollar up to 6% of the
Employee’s Base Salary. Employee shall be fully vested in such matching
contributions.

4.                  Termination of Employment.  Subject to this Section 4, the
Company shall have the right to terminate the Employee’s employment at any time,
with or without Cause (as defined below), and the Employee shall have the right
to resign his employment at any time, provided that the Employee shall: (i)
provide the Company with at least 60 days written notice prior to the
resignation date; (ii) not make any public announcements concerning the
Employee’s resignation prior to the resignation date without the written consent
of the Company; and (iii) continue to perform faithfully the duties assigned to
the Employee under the Agreement (or such other duties as the Board may assign
to the Employee) from the date of such notice until the date of the Employee’s
termination of employment (the “Termination Date”).

(a)              Termination Due to Death or Disability.  Unless otherwise
terminated earlier pursuant to the terms of this Agreement, the Employee’s
employment under this Agreement shall terminate upon either the Employee’s death
or Disability.  In the event of the Employee’s death or Disability, the Company
shall pay to the Employee (or his estate, as applicable) (i) the Employee’s
earned but unpaid Base Salary through and including the date of termination and
any other amounts or benefits required to be paid or provided by law or under
any plan, program or policy of the Company (the “Other Accrued Compensation and
Benefits”), within thirty (30) days of termination of the Employee’s employment
and (ii) and any accrued and unpaid Bonus as described in Exhibit B attached to
this Agreement (the “Severance Bonus”).  Such bonus will be payable on the
earlier of (1) the closing of a Change of Control transaction (defined below) or
(2) three (3) business days after the completion of the Company’s financial
statements for the fiscal quarter following the fiscal quarter in which the
Termination Date occurred, and in any event within forty-five (45) days
following the end of the following fiscal quarter, unless the following fiscal
quarter is the Company’s fourth fiscal quarter, then within ninety (90) days
following the end of the Company’s fiscal year (the “Severance Bonus Payment
Date”). For purposes of this Agreement, “Disability” means that the Employee,
because of physical or mental disability or incapacity, is unable to perform the
Employee’s duties for an aggregate of 180 working days during any twelve (12)
month period.  All questions arising under this Agreement regarding the
Employee’s disability or incapacity shall be determined by a reputable physician
mutually selected by the Company and the Employee at the time such question
arises.  The determination of the physician selected pursuant to the above
provisions of this Section 4(a) as to such matters shall be conclusively binding
upon the Parties.



  4 

 

(b)             Termination for Cause; Resignation Without Good Reason,
Expiration of Term.

(i)               If prior to the expiration of the Term, the Company terminates
the Employee’s employment for Cause or the Employee resigns without Good Reason,
the Employee shall be entitled only to payment of the Employee’s earned but
unpaid Base Salary through and including the date of termination and Other
Accrued Compensation and Benefits, payable in accordance with Company policies
and practices and in no event later than thirty (30) days after the Employee’s
employment terminates.  The Employee shall have no further right to receive any
other compensation or benefits, and the Company shall have no further obligation
to Employee under this Agreement, after such termination or resignation of
employment.

(ii)             If the Employee’s employment terminates upon or after the Term
expiring, the Employee shall be entitled to payment of the Employee’s earned but
unpaid Base Salary through and including the date of termination and Other
Accrued Compensation and Benefits, payable in accordance with Company policies
and practices and in no event later than thirty (30) days after the Termination
Date, and the Company shall also pay the Severance Bonus on the Severance Bonus
Payment Date; provided, however, in such event, the Company shall not be
required to pay the Severance Bonus if the Company, in good faith, offers to
extend the Term on commercially reasonable terms and conditions, which shall not
be materially less favorable to the Employee than are then in effect, and the
Employee refuses to extend the Term on such terms and conditions.  The Employee
shall have no further right to receive any other compensation or benefits, and
the Company shall have no further obligation to Employee under this Agreement,
after such termination or resignation of employment.

(iii)           Termination for “Cause” shall mean termination of the Employee’s
employment for any of the following reasons:

(A)            the Employee entering a plea of no-contest with respect to, or
being convicted (including by a plea of guilty) by a court of competent
jurisdiction of, any felony, whether or not involving any member of the Company
Group (as defined in Section 5(a)(i) below);



  5 

 

(B)            any willful misconduct by the Employee that is injurious to the
financial condition or business reputation of any member of the Company Group;

(C)             the Employee materially breaches a duty of loyalty owed to any
member of the Company Group or, as a result of the Employee’s gross negligence,
breaches a duty of care owed to any member of the Company Group; or

(D)            the Employee materially breaches this Agreement or fails or
refuses to perform any of the Employee’s material duties as required by this
Agreement in any respect, after the Employee being given written notice by the
Company of such breach, failure or refusal, and the Employee fails to cure the
same promptly, but in no case more than thirty (30) calendar days of receipt of
such notice.

(iv)           Resignation with Good Reason shall mean the occurrence of any of
the following events, without the express written consent of the Employee,
unless such events are fully corrected in all material respects by the Company
within twenty (20) business days (sixty (60) business days in the case of
Section 4(b)(iv)(E) below) following written notification by the Employee to the
Company of the occurrence of one of the reasons set forth below:

(A)            Material diminution in the Employee’s Base Salary, material
duties, authorities or responsibilities (other than temporarily while physically
or mentally incapacitated or as required by applicable law);

(B)            Permanent relocation of the Employee’s primary work location by
more than thirty (30) miles from the Dallas, Texas metropolitan area;

(C)             The Company pursues, either by Board action or as announced to
the public, a strategy that does not include continuing to use a substantial
portion of the Company’s assets to engage in pharmaceutical or medical
technology financing;

(D)            (1) The transfer (in one transaction or a series of transactions)
of all or substantially all of the assets of the Company to any unaffiliated
third party; (2) the liquidation or dissolution of the Company or the adoption
of a plan by the stockholders of the Company relating to the dissolution or
liquidation of the Company; or (3)  the acquisition by any unaffiliated third
party of beneficial ownership, directly or indirectly, of a majority of the
voting power of the total outstanding capital stock of the Company (each a
“Change of Control”);



  6 

 

(E)             Material diminution of the Employee’s ability to earn bonus
payment set forth in Section 3(b) and Exhibit A and with reference to the
approved business plan with respect to a given fiscal year due to actions taken
by the Board or the Board’s failure to act and not by the Employee’s lack of
performance; or

(F)             The failure of the Company to appoint the Employee to the Board
by the date of the Company’s 2019 annual shareholder meeting, or thereafter if
the Employee is no longer a member of the Board as long as he retains the title
of CEO or other equivalent title; provided, that failure to continue as a member
of the Board shall not constitute Good Reason if the Employee resigns or fails
to consent to being named as a nominee for election to the Board.

The Employee shall provide the Board with a written notice detailing the
specific circumstances alleged to constitute Good Reason within sixty (60) days
after the first occurrence of such circumstances, and actually terminate
employment within ninety (90) days following the expiration of the Company’s
twenty (20) or sixty (60) business day period described above.  Otherwise, any
claim of such circumstances as Good Reason shall be deemed irrevocably waived by
the Employee.

(c)              Termination Without Cause; Resignation with Good Reason.  If,
prior to the expiration of the Term, the Company terminates the Employee’s
employment without Cause, or the Employee resigns with Good Reason, the Employee
shall only be entitled to payment of the Employee’s earned but unpaid Base
Salary through and including the date of termination and the Other Accrued
Compensation and Benefits and, subject to Section 4(d) and the Employee’s
compliance with Section 5 and Section 6 of this Agreement, shall be entitled to
receive the Severance Benefits.  For purposes of this Agreement, “Severance
Benefits” mean:

(i)               The Company shall pay six (6) months of the Employee’s Base
Salary (at the rate in effect on the date the Employee’s employment is
terminated), in substantially equal monthly installments over a period of six
(6) months following the Company’s termination of the Employee’s employment
without Cause or the Employee’s resignation with Good Reason (the “Severance
Period”);



  7 

 

(ii)             The Company shall reimburse the Employee, on a monthly basis,
in arrears, for the premium cost of COBRA continuation coverage under the
Company’s group medical insurance plan during the Severance Period (only to the
extent of the employer portion of the premium cost for similarly situated active
employees in the Company’s group medical insurance plan) until the earlier of
(x) the date the Employee becomes eligible for group medical insurance coverage
as the result of the Employee accepting another position with a new employer or
(y) the termination of the Severance Period, whichever shall occur first;
provided, that the Employee agrees to notify the Company by registered mail,
return receipt requested, within five (5) business days of becoming eligible for
group medical insurance coverage as the result of his accepting another position
with a new employer.  The Employee shall be solely responsible for the remainder
of the premium cost of COBRA continuation coverage; and

(iii)           The Company shall pay the Severance Bonus on the Severance Bonus
Payment Date.

(d)             Execution and Delivery of Release.  In the event the Employee
fails or refuses to execute and deliver to the Company, within twenty-one days
following the Termination Date, a general waiver and release of claims in a form
substantially similar to Exhibit C attached to this Agreement (the “Release”) or
otherwise revokes the Release during the applicable revocation period, the
Employee shall forfeit the Severance Benefits, and no Severance Benefits will be
paid to the Employee.

(e)              Notice of Termination.  Any termination of employment by the
Company or the Employee shall be communicated by a written “Notice of
Termination” to the other Party given in accordance with Section 23 of this
Agreement, except that the Company may waive in writing the requirement for such
Notice of Termination by the Employee.  In the event of the Employee’s
resignation of employment for any reason other than Good Reason, the Notice of
Termination shall specify the date of termination, which date shall not be less
than sixty (60) days after the giving of such notice, unless the Company agrees
in writing to waive any notice period by the Employee.

(f)               Resignation of Officerships.  The termination of the
Employee’s employment for any reason shall constitute the Employee’s resignation
from any officer, employee, directorship or fiduciary position the Employee has
with the Company Group.  The Employee agrees that this Agreement shall serve as
written notice of resignation in this circumstance.

5.                  Confidentiality.



  8 

 

(a)              Confidential Information.  

(i)               For purposes of this Agreement, Company Group means the
Company and any subsidiaries or Affiliates of the Company.  Affiliates means any
entity that directly or indirectly controls, is controlled by, or is under
common control with, the Company.  The Employee agrees that during his
employment with the Company and indefinitely after the Employee’s employment
terminates for any reason, the Employee will not at any time, except with the
prior written consent of the Company or as required by law, directly or
indirectly, reveal to any person, entity or other organization (other than any
member of the Company Group or its respective employees, officers, directors,
shareholders or agents) or use for the Employee’s own benefit or the benefit of
any other person or entity any information deemed to be confidential by any
member of the Company Group relating to the assets, liabilities, employees,
goodwill, business or affairs of any member of the Company Group, including,
without limitation, any information concerning customers, business plans,
marketing data, or other confidential information known to the Employee by
reason of the Employee’s employment by, shareholdings in or other association
with any member of the Company Group (“Confidential Information”); provided,
that such Confidential Information does not include any information which (x) is
available to the general public or is generally available within the relevant
business or industry other than as a result of the Employee’s action, or (y) is
or becomes available to the Employee after his employment terminates on a
non-confidential basis from a third-party source provided that such third-party
source is not bound by a confidentiality agreement or any other obligation of
confidentiality.  Confidential Information may be in any medium or form,
including, without limitation, physical documents, computer files or disks,
videotapes, audiotapes, and oral communications.

(ii)             In the event that the Employee becomes legally compelled to
disclose any Confidential Information, the Employee shall provide the Company
with prompt written notice so that the Company may seek a protective order or
other appropriate remedy.  In the event that such protective order or other
remedy is not obtained, the Employee shall furnish only that portion of such
Confidential Information or take only such action as is legally required by
binding order and shall exercise his reasonable efforts to obtain reliable
assurance that confidential treatment shall be accorded any such Confidential
Information.  The Company shall promptly pay (upon receipt of invoices and any
other documentation as may be requested by the Company) all reasonable expenses
and fees incurred by the Employee, including attorneys’ fees, in connection with
the Employee’s compliance with the immediately preceding sentence.



  9 

 

(iii)           The Employee understands that the Company may receive from third
parties confidential or proprietary information subject to a duty on the
Company’s part to maintain the confidentiality (the “Third Party Information”)
and to use the Third Party Information only for certain limited purposes.  The
Employee shall hold any Third Party Information the Employee gains access to
based on his employment with the Company in the strictest confidence and will
disclose the Third Party Information only as needed to perform the Employee’s
duties and then only to others who have a need to know.

(b)             Exclusive Property.  The Employee confirms that all Confidential
Information is and shall remain the exclusive property of the Company
Group.  All business records, papers and documents kept or made by the Employee
relating to the business of the Company Group shall be and remain the property
of the Company Group.  Upon the request and at the expense of the Company Group,
the Employee shall promptly make all disclosures, execute all instruments and
papers and perform all acts reasonably necessary to vest and confirm in the
Company Group, fully and completely, all rights created or contemplated by this
Section 5.

(c)              Return of Confidential Information.  At the request of the
Company, the Employee shall immediately return to the Company any Confidential
Information, whether received from the Company or contained in materials
prepared or developed by the Employee in the course of the Employee’s
employment.  The Employee shall not retain any copies, summaries or notes of the
Confidential Information, unless expressly approved in writing by the Board.

(d)             Corporate Opportunities.  Unless approved in advance by the
Board, the Employee shall not, directly or indirectly, accept or pursue, for his
own benefit, any business, commercial or investment opportunities or offers
which relate to the Company’s business.

6.                  Restrictive Covenants Agreement.  Contemporaneously with the
execution of this Agreement, the Employee shall execute and deliver to the
Company the Restrictive Covenants Agreement attached hereto as Exhibit
D.  During the Term of this Agreement, in the event of any conflict between the
Employee’s obligations under Section 5 of this Agreement and the Restrictive
Covenants Agreement, Section 5 of this Agreement shall control.  The Employee
understands that the Restrictive Covenants Agreement applies during and after
both the Term of this Agreement and the Employee’s employment with the Company.



  10 

 

7.                  Injunctive Relief.  Without intending to limit the remedies
available to the Company or other members of the Company Group, the Employee
agrees that a breach of any of the covenants contained in Section 5 of this
Agreement may result in material and irreparable injury to the Company or other
members of the Company Group for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat thereof, any member of the Company Group
shall be entitled to seek a temporary restraining order or a preliminary or
permanent injunction, or both, without bond or other security, restraining the
Employee from engaging in activities prohibited by the covenants contained in
Section 5 of this Agreement or such other relief as may be required specifically
to enforce any of the covenants contained in this Agreement.  Such injunctive
relief in any court shall be available to the Company or other member of the
Company Group in aid of, in lieu of, prior to or pending determination in, any
arbitration proceeding, without such action constituting a waiver of the
agreement to arbitrate contained in Section 13 of this Agreement.

8.                  Section 409A.

(a)              General.  This Agreement is intended to meet the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and shall be interpreted and construed consistent with that intent.  For
purposes of this Agreement, “termination of employment” means a “Separation from
Service” under Treasury Regulation Section 1.409A-1(h).

(b)             Deferred Compensation.  Notwithstanding any other provision of
this Agreement, to the extent that the right to any payment (including the
provision of benefits) hereunder provides for the “deferral of compensation”
within the meaning of Section 409A(d)(1) of the Code, the payment shall be paid
(or provided) in accordance with the following:

(i)               If the Employee is a “Specified Employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code on the date of the Employee’s
“Separation from Service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code, then no such payment shall be made or commence during the period beginning
on the date of the Employee’s Separation from Service and ending on the date
that is six months following the Employee’s Separation from Service or, if
earlier, on the date of the Employee’s death.  The amount of any payment that
would otherwise be paid to the Employee during this period shall instead be paid
to the Employee on the fifteenth day of the first calendar month following the
end of the period (the “Delayed Payment Date”).  If payment of an amount is
delayed as a result of this Section 8(b)(i), such amount shall be increased with
interest from the date on which such amount would otherwise have been paid to
the Employee but for this Section 8(b)(i) to the day prior to the Delayed
Payment Date.  The rate of interest shall be compounded monthly, at the prime
rate as published by Citibank NA for the month in which occurs the date of the
Employee’s Separation from Service.  Such interest shall be paid on the Delayed
Payment Date.



  11 

 

(ii)             Payments with respect to reimbursements of expenses shall be
made in accordance with Company policy and in no event later than the last day
of the calendar year following the calendar year in which the relevant expense
is incurred.  All reimbursements or provision of in-kind benefits pursuant to
this Agreement shall be made in accordance with Treasury Regulation §
1.409A-3(i)(1)(iv) such that the reimbursement or provision will be deemed
payable at a specified time or on a fixed schedule relative to a permissible
payment event. Specifically, the amount reimbursed or in-kind benefits provided
under this Agreement during the Employee’s taxable year may not affect the
amounts reimbursed or provided in any other taxable year (except that total
reimbursements may be limited by a lifetime maximum under a group health plan),
the reimbursement of an eligible expense shall be made on or before the last day
of the Employee’s taxable year following the taxable year in which the expense
was incurred, and the right to reimbursement or provision of in-kind benefit is
not subject to liquidation or exchange for another benefit.

(iii)           Each payment under this Agreement is intended to be (A) excepted
from Section 409A of the Code, including, but not limited to, by compliance with
the short-term deferral exception as specified in Treasury Regulation §
1.409A-1(b)(4) and the involuntary separation pay exception within the meaning
of Treasury Regulation § 1.409A-1(b)(9)(iii), or (B) in the event any Gross Up
Payment is made pursuant to Section 3(b) herein, in compliance with Section 409A
of the Code, including, but not limited to, being paid pursuant to a fixed
schedule or specified date pursuant to Treasury Regulation § 1.409A-3(i)(1)(v),
and the provisions of this Agreement will be administered, interpreted and
construed accordingly (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed). For purposes of Section 409A of the
Code, each installment payment provided under this Agreement shall be treated as
a separate and distinct payment.

9.                  Source of Payments.  All payments provided under this
Agreement, other than payments made pursuant to a plan which provides otherwise,
shall be paid in cash from the general funds of the Company, and no special or
separate fund shall be established, and no other segregation of assets shall be
made, to assure payment.  The Employee shall have no right, title or interest
whatsoever in or to any investments which the Company may make to aid the
Company in meeting its obligations hereunder.  To the extent that any person
acquires a right to receive payments from the Company hereunder, such right
shall be no greater than the right of an unsecured creditor of the Company.



  12 

 

10.             Cooperation.  Upon the receipt of reasonable notice from the
Company (including outside counsel), the Employee agrees that while employed by
the Company and thereafter for a period of eighteen (18) months, the Employee
will respond and provide information with regard to matters in which the
Employee has knowledge as a result of the Employee’s employment with the
Company, and will provide reasonable assistance to the Company or any other
member of the Company Group and their respective representatives in defense of
any claims that may be made against the Company or other member of the Company
Group, and will assist the Company or any other member of the Company Group in
the prosecution of any claims that may be made by the Company or other members
of the Company Group, to the extent that such claims may relate to the period of
the Employee’s employment with the Company (collectively, the “Claims”).  The
Employee agrees to promptly inform the Company if the Employee becomes aware of
any lawsuits involving Claims that may be filed or threatened against the
Company or any other member of the Company Group.  The Employee also agrees to
promptly inform the Company (to the extent that the Employee is legally
permitted to do so) if the Employee is asked to assist in any investigation of
the Company or any other member of the Company Group (or their actions) or
another party attempts to obtain information or documents from the Employee
(other than in connection with any litigation or other proceeding in which the
Employee is a party-in-opposition) with respect to matters the Employee believes
in good faith to relate to any investigation of the Company or any other member
of the Company Group, in each case, regardless of whether a lawsuit or other
proceeding has then been filed against the Company or any other member of the
Company Group with respect to such investigation, and shall not do so unless
legally required.  During the pendency of any litigation or other proceeding
involving Claims, the Employee shall not communicate with anyone (other than the
Employee’s attorneys and tax and/or financial advisors and except to the extent
that the Employee determines in good faith is necessary in connection with the
performance of the Employee’s duties hereunder) with respect to the facts or
subject matter of any pending or potential litigation or regulatory or
administrative proceeding involving the Company or any other member of the
Company Group without giving prior written notice to the Company.  The Company
shall compensate the Employee at the rate of $200 per hour for all hours spent
complying with this Section 10 during any calendar month following the
termination of Employee’s employment in which Employee’s compliance with this
Section 10 exceeds five (5) hours.  Upon presentation of appropriate
documentation, the Company shall pay or reimburse the Employee for all
reasonable out-of-pocket travel, duplicating or telephonic expenses incurred by
the Employee in complying with this Section 10.



  13 

 

11.             Representations and Warranties.  As a condition to, and in
consideration of, the Employee’s employment with the Company, the Employee
represents and warrants to the Company that the Employee:

(a)              has the legal capacity to enter into this Agreement and to
perform all of the obligations on the Employee’s part to be performed hereunder
in accordance with its terms;

(b)             is not a party to any agreement or understanding, written or
oral, and is not subject to any restriction, which, in either case, could
prohibit the Employee from entering into this Agreement or performing all of the
Employee’s duties and obligations hereunder;

(c)              understands and acknowledges that the Company respects the
confidential and proprietary information, and trade secrets of other entities
and therefore, does not want, and will not willingly and unlawfully use, any
confidential or proprietary information, and/or trade secrets that are the
property of a third party; and

(d)             does not possess any information that belonged to any former
employer, without the permission of such former employer, regardless of whether
such information was ever: (i) in his possession as a hard copy document; (ii)
on a computer; (iii) on a blackberry, PDA or cell phone; or (iv) on an external
hard drive, thumb drive, or any other piece of external media that permits the
storage of electronic or hard copy information.

12.             Statement of Direction.  The Company hereby directs the Employee
to:

(a)              not disclose to the Company any confidential, proprietary or
trade secret information of other entities, including any former employers,
without the permission of such entity;

(b)             neither bring on the premises of, nor provide to, the Company,
copies of any documents, electronic media or tangible items that contain or
refer to confidential, proprietary or trade secret information that is the
property of any other party, including any former employers, without the
permission of such entity; and



  14 

 

(c)              not provide any information to the Company that belongs or
belonged to any prior employer, regardless of the medium in which such
information is contained, without the permission of such prior employer.

13.             Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement or otherwise in connection with the Employee’s
employment by the Company that cannot be mutually resolved by the Parties to
this Agreement and their respective advisors and representatives shall be
settled exclusively by arbitration in Dallas County, Texas, in accordance with
the Employment Arbitration Rules of the American Arbitration Association (the
“AAA”) before one arbitrator of exemplary qualifications and stature, who shall
be selected by mutual agreement by the Parties, or if the Parties cannot agree
on the selection of the arbitrator, who shall be selected by the AAA.  The
Parties also agree that the AAA’s Optional Rules for Emergency Measures of
Protection shall apply to all arbitrations conducted pursuant to this
Agreement.  The Employee understands and represents that the Employee is waiving
the right to adjudicate claims, including employment-based claims, in a judicial
forum and opting instead to arbitrate such claims.  The arbitrator shall issue a
written award containing findings of fact and conclusions of law.  All
substantive rights and remedies under any law shall be preserved.  The Employee
shall pay the filing fee listed by the AAA in its Costs of Arbitration schedule,
and the Company shall pay the company filing fees, case management fees,
administrative fees, the arbitrator’s compensation and any chargeable expenses,
the daily hearing fees, and any fees associated with renting a hearing room. The
award of the arbitrator shall provide that the substantially non-prevailing
party, as determined in the discretion of the arbitrator, shall reimburse the
substantially prevailing party for any of the foregoing expenses paid by the
substantially prevailing party. The award of the arbitrator shall be final and
binding with respect to the subject matter of the arbitration and a judgment of
any circuit court, or other court of competent jurisdiction, may be rendered
upon the arbitration award.

14.             Nonassignability; Binding Agreement

(a)              By the Employee.  This Agreement and any and all rights,
duties, obligations or interests hereunder shall not be assignable or delegable
by the Employee.

(b)             By the Company.  This Agreement and all of the Company’s rights
and obligations hereunder shall not be assignable by the Company except as
incident to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Company’s assets.  If the Company shall be merged or
consolidated with another entity, the provisions of this Agreement shall be
binding upon and inure to the benefit of the entity surviving such merger or
resulting from such consolidation.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance reasonably satisfactory to the Employee, to
expressly assume and agree to perform this Agreement in the same manner that the
Company would be required to perform it if no such succession had taken
plan.  The provisions of this Section 14 shall continue to apply to each
subsequent employer of the Employee hereunder in the event of any subsequent
merger, consolidation, transfer of assets of such subsequent employer or
otherwise.



  15 

 

(c)              Binding Effect.  This Agreement shall be binding upon, and
inure to the benefit of, the Parties hereto, any successors to or assigns of the
Company and the Employee’s heirs and the personal representatives of the
Employee’s estate.

15.             Withholding.  Any payments made or benefits provided to the
Employee under this Agreement shall be reduced by any applicable withholding
taxes or other amounts required to be withheld by law or contract.

16.             Amendment; Waiver.  This Agreement may not be modified, amended
or waived in any manner, except by an instrument in writing signed by the
Parties.  The waiver by either Party of compliance with any provision of this
Agreement by the other Party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such Party
of a provision of this Agreement.

17.             Other Severance Benefits.  In consideration for the payments to
be made to the Employee under the Agreement, the Employee agrees to waive any
and all rights to any payments or benefits under any other severance plan,
program or arrangement of the Company Group, except where such waiver would
result in an impermissible substitution of benefits under Section 409A or any
guidance issued thereunder.

18.             Governing Law and Choice of Forum.  All matters affecting this
Agreement, including the validity thereof, are to be subject to, and interpreted
and construed in accordance with, the laws of the State of Texas without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Texas or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Texas.  Any lawsuit brought
pursuant to Section 7 of this Agreement shall be brought only in either any
state court located in Dallas County or the United States District Court for the
Northern District of Texas.

19.             Survival of Certain Provisions.  The rights and obligations set
forth in this Agreement that, by their terms, extend beyond the Term shall
survive the Term.



  16 

 

20.             Entire Agreement.  This Agreement and its exhibits contain the
entire agreement and understanding of the Parties with respect to the matters
covered herein, and supersede all prior or contemporaneous negotiations,
commitments, representations, warranties, agreements and writings with respect
to the subject matter hereof, all such other negotiations, commitments,
agreements and writings shall have no further force or effect, and the Parties
to any such other negotiation, commitment, agreement or writing shall have no
further rights or obligations thereunder.

21.             Counterparts.  This Agreement may be executed by either of the
Parties hereto in counterparts, each of which shall be deemed to be an original,
but all such counterparts shall together constitute one and the same
instrument.  A facsimile signature, whether by fax or other electronic form,
shall be deemed an original and shall bind the signing Party.

22.             Headings.  The headings of sections herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.

23.             Notices.  All notices or communications hereunder shall be in
writing, addressed as follows:

To the Company:

 

SWK Holdings Corporation

14755 Preston Road, Suite 105

Dallas, Texas 75254

(972) 687-7250

Attention:  David R. Earhart

Email:  dearhart@grayreed.com 

 

To the Employee:

 

Winston L. Black III

6439 Silver Stream Lane

Frisco, TX 75036

Email: wlblack3@yahoo.com

 

With a copy to:

 

Baker Botts L.L.P.

2001 Ross Avenue, Suite 600

Dallas, TX 75201

(214) 953-6500

Attention: Jennifer M. Trulock

Email: jennifer.trulock@bakerbotts.com

Facsimile: (214) 661-4642

 



  17 

 

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon receipt by the sender of confirmation of such
transmission; provided, however, that any electronic mail or facsimile will be
deemed received and effective only if followed, within 48 hours, by a hard copy
sent by certified United States mail.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed pursuant
to the authority of its Board, and the Employee has executed this Agreement, as
of the date set forth above.

 

 



  SWK Holdings Corporation         By:   /s/ Michael Weinberg     Michael
Weinberg     Chairman                 /s/ Winston L. Black III     Winston L.
Black III      

 

 

 



  18 

 

EXHIBIT A

 

BONUS POOL DESCRIPTION

 

The Bonus Pool, calculated as described below, will represent the aggregate
potential bonus award for the Company’s entire executive team. The allocation of
the Bonus Pool among the executive team will be determined by the Company’s
Chief Executive Officer and will be subject to approval by the Board’s
Compensation Committee (the “Committee”).

 

Definitions

 

“Pre-Tax Profit” shall be the Company’s pre-tax profit in a particular fiscal
year as determined in accordance with GAAP, but including paid state taxes,
Board stock compensation and any mark-down of the Company’s investment portfolio
and excluding deal related expenses, other income/loss from unrealized warrants,
net operating loss GAAP accounting adjustments and non-cash adjustments for old
warrant/option liability.

 

“Return on Equity” means Pre-Tax Profit (as defined above) for a fiscal year,
divided by the Company’s tangible book value for such fiscal year.

 

Bonus Pool Formula*

 

The Bonus Pool will equal (i) 11% of the average Pre-Tax Profit for fiscal year
of the bonus calculation and the immediately prior fiscal year, multiplied by
(ii) one (1) plus fifty percent (50%) of the Return on Equity for fiscal year of
the bonus calculation.

  

________________

* The Bonus Pool Formula is subject to review and equitable adjustment by the
Committee to take into account unusual items.

 

 



 A-1 

 

EXHIBIT B

 

SEVERANCE BONUS

 

In the event that the Employee’s employment (i) terminates pursuant to Section
4(a), Section 4(b)(ii) or Section 4(c) of the Agreement or (ii) terminates after
the Agreement expires for a reason other than by the Company for Cause, then the
Employee shall be paid a Severance Bonus, subject to Section 4(d) and compliance
with Section 5 and Section 6 of the Agreement, in an amount equal to the sum of
the following (as adjusted below):

 

(1)       Five and one-half percent (5½%) of the Pre-Tax Profit for the Prior
Fiscal Year, multiplied by one (1) plus fifty percent (50%) of the Return on
Equity for the Current Fiscal Year, multiplied by the percentage of the Bonus
Pool allocated to the Employee for the Prior Fiscal Year (the “Holdback Bonus”);
plus

 

(2)       Eleven percent (11%) of the accrued Pre-Tax Profit for the portion of
the Current Fiscal Year commencing on January 1st and ending on the last day of
the month that includes the Termination Date, multiplied by the average of the
percentages of the Bonus Pool allocated to the Employee for the Prior Three
Fiscal Years (the “Pro-rated Current Year Bonus”).

 

For purposes of calculating Pro-rated Current Year Bonus, Pre-Tax Profit will be
adjusted down by the aggregate of any impairments and/or cash losses realized on
the finance receivables portfolio existing at the Termination Date (the
“Termination Date Portfolio”), offset by the income produced by and any gains
realized on the Termination Date Portfolio, for the period post the Termination
Date through the end of fiscal quarter completed prior to when the Severance
Bonus is to be paid. If such aggregate is positive, no adjustment to the Pretax
Profit will be made.

 

For the avoidance of doubt, any gains and/or losses associated with any Company
investments made post the Termination Date will not be included in the
calculation of the Severance Bonus Payment.

 

In the event that the aggregate of the Holdback Bonus and the Pro-rated Current
Year Bonus results in a negative amount, no Severance Bonus Payment shall be
payable to the Employee.

 



 B-1 

 

The Severance Bonus will be paid under Section 4(b)(ii) or Section 4(c), subject
to Section 4(d) and compliance with Section 5 and Section 6 of the Agreement,
not later than the Severance Bonus Payment Date. The Severance Bonus will be
paid under Section 4(a) as described thereunder.

 

Definitions:

 

Except as defined in this Exhibit B, capitalized terms shall have the meanings
ascribed to them in the Agreement and Exhibit A to the Agreement.

 

For purposes of this Exhibit B, the following terms shall have the following
meanings:

 

“Bonus Pool” means the Bonus Pool determined under Exhibit A to the Agreement.

 

“Current Fiscal Year” means the fiscal year that includes the Termination Date.

 

“Prior Fiscal Year” means the fiscal year that ended immediately prior to the
Current Fiscal Year.

 

“Prior Three Fiscal Years” means the Prior Fiscal Year and the two most recent
fiscal years ending immediately prior to the Prior Fiscal Year.

 



 B-2 

 

EXHIBIT C

FORM OF RELEASE

I, the undersigned employee, together with my administrators, agents, executors,
heirs, trustees, successors and assigns, forever waive and release all legal
claims and causes of action against SWK Holdings Corporation, its current and
former officers, directors, managers and shareholders (hereafter, for purposes
of this Release, the “Company”) related to or arising from my employment with
and termination of employment from the Company, in exchange for the Severance
Benefits (as defined in my Employment Agreement, dated January 28, 2019) (the
“Release”).

As part of this Release, I waive my right to pursue any lawsuits relating to
discrimination against the Company in regards to my employment and termination
of employment based upon my gender, race, color, national origin, religion, age,
disability or any other protected class arising under Title VII of the Civil
Rights Act, the Equal Pay Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Texas Commission on Human Rights Act and any and all other federal, state,
county or city government employment discrimination laws inasmuch as is
permissible under each law.

I understand that this Release does not prevent me from filing a charge of
discrimination with the Equal Employment Opportunity Commission or the Texas
Workforce Commission Civil Rights Division. However, by signing this Release, I
hereby waive any right to receive any compensation or damages if I prevail in
such a claim. I also agree not to authorize any other person or entity,
including any governmental agency, to seek individual remedies for me against
the Company. Notwithstanding anything in this Release to the contrary, in the
event that I receive any proceeds of or payments from any such claim, such
proceeds and/or payments shall be remitted and paid to the Company. This Release
does not limit my ability to communicate with any government agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any government agency, including providing documents or other information;
provided, however, that I shall provide prompt notice thereof to the Company,
unless I have been advised by counsel that providing such notice would, in the
opinion of such counsel, violate law. I will retain all rights and consideration
provided in this Release regardless of whether I communicate with any
governmental authorities, or if I receive a whistleblower award. Nothing in this
Release limits my right to receive an award for information provided to any
government agency.



 C-1 

 

This Release also includes, but is not limited to, waiving the right to pursue
any claims or legal actions against the Company relating to my employment and
termination of employment brought under the National Labor Relations Act, the
Fair Labor Standards Act, and the Occupational Safety and Health Act, and all
other federal, state, county and city government employment laws inasmuch as is
permissible under each law.

This Release also includes, but is not limited to, waiving the right to pursue
any civil tort or contract claims against the Company relating to my employment
and termination of employment.

I have not filed any complaints, claims or actions or charges against the
Company with any federal, state or local court or governmental agency, or any
demands for arbitration, for any matters hereby released.

I understand that this Release of claims applies only to claims arising before
the date this document is signed, and not to claims that may arise after the
signing of this Release.

I acknowledge that in accordance with the Age Discrimination in Employment Act,
the Company has provided the opportunity for me to consider the terms of this
Release for at least twenty-one (21) days before signing it; and that if I have
signed and returned this document prior to the expiration of twenty-one days, I
have done so voluntarily and have therefore declined my right to consider the
Release for the full twenty-one day period. I acknowledge that I have been
informed that I may revoke my signature within seven (7) days of signing this
document and void this Release.

I agree to return all Company property to the Company by the time that I return
this Release to the Company with my signature. This includes all equipment,
materials, data, computer files, product, and any other property, whether
physical or intellectual that belongs to the Company and is in my possession
that is not included as part of the above-referenced Severance Benefits.

I understand that I receive the Severance Benefits in exchange for my signing
this Release, and that I would not have otherwise been entitled to the Severance
Benefits had I not agreed to the terms laid out in this document.



 C-2 

 

I agree that if any part of this Release is found to be unenforceable by law
that the remaining portions will continue to be in force to the fullest extent
permissible by law. All questions concerning the construction, validity and
interpretation of this Release will be governed by and construed in accordance
with the domestic laws of the State of Texas, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Texas or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of Texas. The parties hereby irrevocably
and unconditionally submit in any legal action or proceeding arising out of or
relating to this Release to the exclusive jurisdiction of the courts located in
Dallas County, Texas or the United States District Court of the Northern
District of Texas and, in any such action or proceeding, consent to jurisdiction
in such courts and waive any objection to the venue in any such court.

 



 C-3 

 

I agree and accept with the understanding that I will be legally bound by the
above:

    Date:      Winston L. Black III                               On Behalf of
SWK Holdings Corporation                     Date:   Name:       Title:      

 

 

 



 C-4 

 

